Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.

Regarding Rejection under 35 U.S.C. §112(b).
Applicant’s amendment to claim 11 appears to overcome the 112 rejection.

Regarding Rejection under 35 U.S.C. §102.
Applicant argues:
Regarding the limitation "during the cooling, the monocrystalline silicon is pulled up a distance of 400 mm or more within 180 minutes after separating the monocrystalline silicon from the dopant-added melt" added to claim 1, the Office Action, on page 5, cites to paragraph [0119] 348984.DOCX}6 
Application No. 16/606,931Docket No. P59050of Naruishima I that states "it is preferable that the single crystal is withdrawn from the dopant- added melt in a state that the straight body has a length of 550 mm" as teaching that the monocrystalline silicon is pulled up a distance of 400 mm or more. However, this makes no mention of a distance the monocrystalline silicon is pulled up after separating the monocrystalline silicon from the dopant-added melt. Instead, it simply states that it is preferable that the length of the straight body of the single crystal is 550 mm before withdrawing the single crystal from the dopant-added melt. The act of withdrawing/separating the single crystal from the melt terminates the growth of the single crystal. The distance the crystal is pulled up after it is separated from the melt has no effect on the length of the straight body of the single crystal. 

Applicant is arguing that Narushima et al is does not disclose pulling 400 mm from the dopant.  Applicant also argues that Narushima et al only discloses a length of the straight body of the silicon is 550mm.
However, applicant does not disclose any lengths of the straight body of the silicon.
It is brought to applicant’s attention that since the length of the straight body of the silicon of Narushima et al is 550mm, then the top portion of the silicon straight body, i.e. 400-550mm, would be a distance of 400mm or more from the melt after the top portion is separated from the melt. 
Applicant’s arguments are not persuasive.
Rejection maintained.

Applicant further argues:
The Office Action cites to paragraph [0109] for the "within 180 minutes" timeframe recited. However, this paragraph indicates that "the time during which the temperature of the entire area of the straight body falls within 570±70 degrees C. is controllable to fall [within] a range from 20 minutes to 200 minute." This does not teach a duration of time for pulling up the monocrystalline silicon a distance of 400 mm or more after separating the monocrystalline silicon from the dopant-added melt. There is nothing found in paragraph [0109] or elsewhere in Narushima I that describes or suggests that there is any relationship between controlling the time during which the temperature of the entire area of the straight body falls within 570±70°C and a pulling distance/time of the monocrystalline silicon after it is separated from the melt.  

Applicant is arguing that Nurashima et al fails to describes or suggests that there is any relationship between controlling the time during which the temperature of the entire area of the straight body falls within 570±70°C and a pulling distance/time of the monocrystalline silicon after it is separated from the melt.  
However, applicant’s claim does not require the entire area of the straight body falls within 570±70°C and a pulling distance/time of the monocrystalline silicon after it is separated from the melt.
Application claim only requires the temperature of at least a portion of a straight of the monocrystalline silicon be 570 degrees ± 70 degrees C in a range from 10 to 50 minutes, of which Nurashima et al discloses.
Applicant’s arguments are not persuasive.
Rejection maintains.

Applicant’s further arguments are not persuasive for the reasons given above.

/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822